Name: 2012/618/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/356 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2010 (2012/618/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Environment Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Environment Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network (3), and in particular Article 13 thereof,  having regard to Regulation (EC) No 401/2009 of the European Parliament and of the Council of 23 April 2009 on the European Environment Agency and the European Environment Information and Observation Network (4), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0105/2012), 1. Postpones its decision on granting the Executive Director of the European Environment Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Environment Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 57. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 120, 11.5.1990, p. 1. (4) OJ L 126, 21.5.2009, p. 13. (5) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Environment Agency 2006 2007 2008 2009 Performance n.a. n.a.  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years  Calls on the Agency to continue providing every five years an independent external evaluation on the basis of its founding regulation and the work programmes adopted by the Management Board  Positive trends: the Agency has built up a well-developed activity-based management system, a multiannual work programme, a balanced scorecard with indicators, and a integrated management control system  Calls on the Agency to set out a comparison of the operations that were carried out during the year for which the discharge is to be granted and during the previous financial year  Calls on the Agency to deal with 4 key areas as a matter of priority and to do more to advance their development  Encourages the Agency to continue its efforts to further develop its communication methods in order to attract more media coverage for its findings, such measures may lead to more transparent working methods and greater public interest in the Agencys work  Requests the Court of Auditors to undertake performance audits of the Agency Budgetary and Financial Management The budgetary principle of annuality was not strictly applied: more than 30 % of the commitments and 50 % for the operational expenditure had to be carried forward  Weaknesses in the tendering procedures: direct award of services without respecting the requirements of the Financial Regulation, award of a specific contract for services not in line with the framework contract terms  Weaknesses in the management of grant agreements (European Topic Centre) n.a.  Encourages the Agency to strengthen the link between the budget and the work programme  Is concerned about the Agencys practice of making transfers to increase a budget line in order to pay the rent for the Agencys premises for the first quarter of 2010 and charge it to the 2009 budget, as this practice is at odds with the principle of annuality  Calls on the Agency to improve the accuracy of the information provided by the operational departments on the estimation of accrued operational expenditure Human Resources n.a. Weaknesses in the recruitment procedures: candidates not fulfilling selection criteria were considered for further evaluation and criteria for identifying the best candidates to be invited for interview were not documented n.a.  Calls on the Agency to remedy deficiencies in the recruitment procedures which put at risk the transparency of these procedures  Court of Auditors noted the following weaknesses- vacancy notices did not specify the maximum number of candidates to be put on the reserve lists, questions used during written tests & interviews were not decided on before the examination of the applications, the decisions of the selection boards were insufficiently documented, minutes were not completed & thresholds for being invited to interview or put on the reserve list were not set in advance Internal Audit In breach of the principle of segregation of duties, the same authorising officer by sub-delegation not only performed ex-ante checks but also managed access rights to the IT system for budgetary accounting n.a. Calls on the Agency to fulfil 17 recommendations out of 27 made by the Internal Audit Service: i.e. establishing financial circuits, promoting on-the-spot controls/verifications of grants, and monitoring and following up grant implementation and the implementation of the internal control standards Acknowledges that 3 recommendations from the IAS follow up of past audit recommendations still need to be implemented, these mainly concern sensitive posts, on-the-spot controls/verifications or grants & financial circuits, and are considered very important